902 N.E.2d 255 (2009)
In the Matter of the Honorable Thomas J. FELTS, Judge, In the Allen Circuit Court.
No. 02S00-0901-JD-26.
Supreme Court of Indiana.
March 11, 2009.
J. Frank Kimbrough, Fort Wayne, IN, Attorney for Hon. Thomas J. Felts, Judge.
Margaret Babcock, Adrienne L. Meiring, Indianapolis, IN, Attorneys for the Commission on Judicial Qualifications.

JUDICIAL DISCIPLINARY ACTION
PER CURIAM.
This matter comes before the Court as a result of a judicial disciplinary action brought by the Indiana Commission on Judicial Qualifications ("Commission") against Respondent herein, Thomas J. Felts, Judge in the Allen Circuit Court. Article 7, Section 4 of the Indiana Constitution and Indiana Admission and Discipline Rule 25 give the Indiana Supreme Court original jurisdiction over this matter.
Subsequent to the filing of formal charges by the Commission, the parties jointly tendered a "Statement of Circumstances and Conditional Agreement for Discipline" in which the parties have stipulated to the following facts. On Friday, July 18, 2008, Respondent was arrested and subsequently charged in the Marion Superior Court with operating a motor vehicle with an alcohol concentration equivalent of at least .15 gram of alcohol per either 100 milliliters of the person's blood or 210 liters of the person's breath, a Class A misdemeanor, see Ind.Code § 9-30-5-1(b), and with Public Intoxication, a Class B misdemeanor, see Ind.Code § 7.1-5-1-3. Pursuant to a plea agreement, Respondent pled guilty to the class A misdemeanor charge and the State dismissed the remaining charge. The court sentenced Respondent to one year in the Marion County Jail, suspended but for one day served, and to one year of probation. The court accepted additional terms of the plea agreement that included the suspension of Respondent's driver's license for ninety days, alcohol treatment with a private provider, attendance at a panel presentation by Advocates Against Impaired Driving, Inc., and the payment of fines, costs, and fees totaling $705.50.
Respondent and the Commission have agreed that driving with a blood alcohol concentration of .15 constitutes a violation of Canons 1(A)[1] and 2(A)[2] of the Code of *256 Judicial Conduct, and that Respondent has violated these Canons. The parties have also agreed that Respondent has cooperated with the Commission throughout these proceedings, and that the appropriate sanction under the circumstances of this case is a public reprimand. The Court agrees with the parties.
Accordingly, Thomas J. Felts, Judge in the Allen Circuit Court, is hereby reprimanded. This discipline terminates the disciplinary proceedings relating to the circumstances giving rise to this cause. The costs of this proceeding are assessed against Respondent.
SHEPARD, C.J., and DICKSON, SULLIVAN, BOEHM, and RUCKER, JJ., concur.
NOTES
[1]  The version of Canon 1A in existence when Respondent committed these acts states:

An independent and honorable judiciary is indispensable to justice in our society. A judge should participate in establishing, maintaining and enforcing high standards of conduct, and shall personally observe those standards in order to preserve the integrity and independence of the judiciary. The provisions of this Code are to be construed and applied to further that objective.
Ind. Judicial Conduct Canon 1(A) (Thomson/West 2008).
[2]  The version of Canon 2A in existence when Respondent committed these acts states, "A judge shall respect and comply with the law and shall act at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary." Jud. Canon 2(A).